Citation Nr: 0606494	
Decision Date: 03/07/06    Archive Date: 03/14/06

DOCKET NO.  04-26 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 (West 2002) for hepatitis C.

3.  Entitlement to nonservice-connected pension benefits.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1972 to 
December 1976, and again from February 1982 to November 1987. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision by the 
Department of Veterans Affairs (VA), Pittsburgh, 
Pennsylvania, Regional Office (RO), which denied service 
connection for hypertension, compensation benefits under 
38 C.F.R. § 1151 for hepatitis C, and nonservice-connected 
pension.  The veteran filed a timely appeal of these 
determinations to the Board.

In December 2005, the veteran, accompanied by his 
representative, testified at a video conference hearing 
before the undersigned Acting Veterans Law Judge.  A 
transcript of these proceedings have been made a part of the 
veteran's claims file.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Regrettably, the Board is of the opinion that this case needs 
to be remanded for additional development.

First, at his video conference hearing before the 
undersigned, the veteran indicated that he still received VA 
outpatient medical treatment regularly, approximately every 
two or three months, and that he had an appointment coming up 
in several days.  The earliest VA medical records in the file 
are dated May 2004.  As the veteran has identified 
outstanding VA medical evidence, which may be pertinent to at 
least some of the issues on appeal, VA has an obligation to 
obtain those records.  38 U.S.C.A. § 5103A(b),(c) (West 
2002); Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

Second, a December 2003 VA medical record indicates that the 
veteran had just received a "denial letter" from the Social 
Security Administration (SSA).  At his video conference 
hearing before the undersigned, the veteran confirmed that 
the SSA had denied a claim he had filed for disability 
benefits.  Unfortunately, VA has not yet secured copies of 
the actual SSA decision and of the medical evidence on which 
that decision was based.  Before undertaking appellate review 
of the case, VA has a duty to acquire copies of both the SSA 
decision and the supporting medical records pertinent to such 
a claim.  Dixon v. Gober, 14 Vet. App. 168, 171 (2000); 
Masors v. Derwinski, 2 Vet. App. 181, 188 (1992).  See also 
38 C.F.R. § 3.159(c)(2) (when attempting to obtain records in 
the custody of a Federal department or agency, including the 
SSA, VA must make as many requests as are necessary to obtain 
relevant records, ending such efforts only when it is 
concluded that the records sought do not exist or that 
further efforts to obtain those records would be futile).

Third, the Board notes that the veteran has not yet been 
afforded a medical examination to assist VA in making an 
informed determination regarding his claim for entitlement to 
nonservice-connected pension benefits.  This evidence would 
be extremely useful to VA when adjudicating this particular 
claim.

Fourth, the veteran's employment history, which is pertinent 
to his claim for nonservice-connected pension benefits, 
remains unclear and needs to be clarified.

In view of the above, this matter is REMANDED to the RO, via 
the AMC, for the following:

1.  The RO/AMC should ask the veteran to 
identify all VA and non-VA health care 
providers, whose records are not already 
associated with his claims file, who have 
treated him since service for hepatitis C 
and his nonservice-connected 
disabilities.  The RO/AMC should 
thereafter obtain, and associate with the 
veteran's claims file, copies of all 
records identified by the veteran, 
including any records reflecting medical 
treatment furnished at the Pittsburgh, 
Pennsylvania, VA Medical Center since May 
2004.  

The aid of the veteran in securing all 
identified records (particularly private 
ones) should be enlisted as needed.  If 
any requested records are not available, 
or if the search for any such records 
otherwise yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran should so be 
informed, in writing.

2.  The RO/AMC should also ask the 
veteran to submit a written statement 
describing his employment/work history at 
least for the past 10 years.  For each 
job held within that time frame, the 
veteran should provide the name and 
address of the employer, the type of work 
done, the dates of employment, the time 
lost while in that job due to disability, 
and the reasons for having left that job.  
The veteran should also provide the date 
when he became, in his opinion, totally 
disabled.

3.  The RO/AMC should also request, 
directly from the SSA, complete copies of 
any disability determination(s) it has 
made concerning the veteran, as well as 
copies of the medical records that served 
as the basis for any such decision(s).  
All attempts to fulfill this development 
must be documented in the claims file.

If the search for any such records yields 
negative results, that fact should be 
clearly noted, with the RO/AMC either 
documenting for the file that such 
records do not exist or that further 
efforts to obtain them would be futile, 
and the veteran should so be informed, in 
writing.

4.  Once the above development has been 
accomplished and its results have been 
fully documented in the record, the 
RO/AMC should schedule the veteran for a 
medical examination geared towards 
assessing the current severity of the 
veteran's disabilities and their effect, 
if any, on the veteran's ability to work.  
Specifically, the examiner should be 
asked to describe each disability 
currently manifested and render an 
opinion, supported by a full rationale, 
as to whether the veteran's disabilities 
render him totally unemployable.

The RO/AMC should ensure to associate 
with the veteran's claims file a copy of 
the written notification to report for 
the scheduled VA medical examination, 
which should include specific advice to 
the veteran as to his responsibility to 
show up for the medical examination and 
the potential consequences of his failure 
to do so without good cause.

5.  Thereafter, the RO/AMC should re-
adjudicate the three issues on appeal.  
If any of the desired benefits are not 
granted, a supplemental statement of the 
case should be furnished to the veteran 
and his representative.  The case should 
then be returned to the Board if 
otherwise in order. 

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the RO 
via the AMC.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
ROBINSON ACOSTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 
 
 
 

